HINES, Justice.
After a bench trial in which facts were stipulated, Arend Hendrick Getkate was found guilty of one count of child molestation and three counts of aggravated child molestation. The trial court sentenced him to serve ten years in prison, followed by thirty years probation, and denied Getkate’s motion for an appeal bond, citing the prohibition against such abond, foundin OCGA§ 17-6-1 (g). Getkate contends that OCGA § 17-6-1 (g) violates the Georgia Constitution. Finding that it does not, we affirm.
OCGA § 17-6-1 (g) states in pertinent part that:
No appeal bond shall be granted to any person who has been convicted of murder, rape, aggravated sodomy, armed robbery, aggravated child molestation, kidnapping, trafficking in cocaine or marijuana, aggravated stalking, or aircraft *586hijacking and who has been sentenced to serve a period of incarceration of seven years or more.
Getkate asserts that this statutory language violates the “separation of powers” provision of the Georgia Constitution of 1983, Article I, Section II, Paragraph III, which states: “The legislative, judicial, and executive powers shall forever remain separate and distinct. . . .” Getkate asserts that the judiciary has the inherent power to set a post-conviction bond in any criminal case, and that OCGA§ 17-6-1 (g) is therefore a legislative invasion of what is exclusively the province of the judicial branch of government.
In addressing a challenge to the constitutionality of the precursor to current OCGA § 17-6-1 (g), then denominated as OCGA § 17-6-1 (d), on equal protection and due process grounds, this Court noted that there is no constitutional right to bond pending appeal, but that a state may create a system for prisoners to be released on bail pending appeal. Browning v. State, 254 Ga. 478, 479 (2) (330 SE2d 879) (1985). Creation of such a system is a legislative function. Id. at 480 (2) (a). In fulfilling that legislative function, the General Assembly has not invaded the province of the judiciary. Compare Calhoun v. State Hwy. Dept., 223 Ga. 65, 67-68 (2) (153 SE2d 418) (1967).

Judgment affirmed.


All the Justices concur.